DETAILED ACTION
This office action is in response to the amendment filed August 4, 2020 in which claims 1-21 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Response to Arguments
Applicant’s Argument:  Claims 1-12 have been amended to overcome the prior bases of rejection under 35 USC 112(b) and 35 USC 103 and should therefore be in condition for allowance.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are partially persuasive.  Examiner notes that claims 1-12 (as well as claims 13-21, which are inexplicably not addressed in the prior office action) are currently free from prior art-based rejections under 35 USC 102 and 35 USC 103 and a review of the disclosure suggests novelty over the prior art.  However, Examiner further respectfully notes that claims 1-21 are replete with errors and omissions and therefore now subject to drawing objections, claim objections, and claim rejections under 35 USC 112(a) and 35 USC 112(b) (see below).  Due to the many deficiencies in the prior office action (mailed June 1, 2020), this office action is a 2nd Non-Final Office Action.  Examiner further respectfully notes that if Applicant is interested, Examiner would be willing to draft allowable claims for Applicant to review.  If interested, Applicant should file form PTO/SB/439 (11-15) (the form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).  Form PTO/SB/439 authorizes Examiner to communicate with Applicant via email (see MPEP 502.03 for more information).  Should Examiner draft an allowable claim for Applicant, Applicant would still be required to make the necessary amendments to the specification to address the drawing objections detailed below prior to any allowable claims being drafted (see below).  Examiner would further be amenable to having an interview with Applicant to discuss any potential filings, if Applicant desires.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both “conduit” and “opening” (see at least pgs. 9, 10, and 12 of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both “second end” and “depression” (see at least pgs. 11-13 of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both “dimensional abatement” and “taper” (see at least pgs. 12-13 of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “guide attached to said base [has] the same configuration viewed from any side” as recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  Examiner notes that there are many angles from which the base could be viewed where the base would be differently shaped depending on the angle.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base having a variety of openings in the topside” as recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 4, 5, 10, 13, and 16-18 are objected to because of the following informalities:   The claims are replete with instances of improper antecedent basis.  Briefly, when a limitation is first presented, it should generally be preceded by either the word “a” or “an.”  For example, “a guide.”  Subsequent recitations of that limitation should generally be preceded by either the word “said” or “the.”  For example, “the guide.”  Please refer to MPEP 2173.05 for information on providing proper antecedent basis for claim limitations.  Examiner respectfully notes that while care has been taken to try and identify each and every instance of improper antecedent basis, in the claims, due to the volume of errors, the following list may not be completely exhaustive.  Care should taken in reviewing the claims in order to correct each and every instance of improper antecedent basis.  Claim limitations that lack proper antecedent basis include:  
“a guide” on line 8 of claim 1 
“top and bottom” on line 13 of claim 1, which should be amended to recite “the top and the bottom”
“the boundary” on line 2 of claim 3
“the bottom-side of said base” on lines 2-3 of claim 3
“the smaller opening” on line 2 of claim 4 
“the other openings” on line 1 of claim 5
“the bottomside” on line 1 of claim 5
“the point” on line 1 of claim 10
“the concave depression” on line 2 of claim 10
“the top side and bottom side” on line 5 of claim 13
“the depression” on line 10 of claim 13
“the axis” on line 11 of claim 13
“the point of separation” on line 12 of claim 13
“the top” on line 13 of claim 13
“the wall of the insides” on line 15 of claim 13
“a base” on line 22 of claim 13
“the apex” on line 29 of claim 13
“a second hand” on line 32 of claim 13
“a glove” on line 34 of claim 13
“the first glove finger” on line 35 of claim 13
“the lining” on line 2 of claim 16
“the topside and bottom side” on line 4 of claim 17
“an axis” on line 9 of claim 17
“said top” on line 10 of claim 17
“the point” on line 12 of claim 17
“a top side” on line 16 of claim 17
“the apex” on line 22 of claim 17
“the necessary added space” on lines 1-2 of claim 18
Appropriate correction is required.
Claims 5, 6 and 8-21 are objected to because of the following informalities:  Claims 5, 6, and 8-21 include either the status identifier “unchanged” or “amended.”  Neither of these status identifiers are permissible.  The only permissible status identifiers are “Original,” “Currently amended,” “Canceled,” “Withdrawn,” “Previously presented,” and “New.”  Please refer to MPEP 714 for further information regarding status identifiers.  
Claims 1 is objected to because of the following informalities:  Claim 1 recites the limitation “2 (two)” (see lines 9 and 11).  Examiner respectfully suggests that for further clarity, these limitations be amended to recite either the written word “two” or Arabic numeral “2,” but not both.
Claims 1 is objected to because of the following informalities:  Claim 1 recites the limitation “the base is lightweight.”  However, for further clarity, it is respectfully suggested that this limitation be amended to recite “the base being lightweight.”
Claims 4 is objected to because of the following informalities:  Claim 4 recites the limitation “1 (one)” (see line 1).  Examiner respectfully suggests that for further clarity, these limitations be amended to recite either the written word “one” or Arabic numeral “1,” but not both.
Claims 10 is objected to because of the following informalities:  Claim 10 includes the typographical error “claim1” (see line 1).
Claims 11 is objected to because of the following informalities:  Claim 11 includes the grammatical error “have,” which should be amended to recite “has” (see line 2).
Claims 13 is objected to because of the following informalities:  Claim 13 includes the typographical error “andbetween” (see line 9).
Claims 13 is objected to because of the following informalities:  Claim 13 includes the grammatical error “fit,” which should be amended to recite “fitting” (see lines 22 and 23).
Claims 13 is objected to because of the following informalities:  Claim 13 includes the grammatical error “extending,” which should be amended to recite “extends” (see line 26).
Claims 13 is objected to because of the following informalities:  Claim 13 uses the phrase “the group consisting of” on multiple lines (see lines 36, 39, 40, and 42).  However, for further clarity, Examiner respectfully suggests that that phrase should be deleted.
Claims 17 is objected to because of the following informalities:  Claim 17 includes the grammatical error “create,” which should be amended to recite “creates” (see line 10).
Claims 17 is objected to because of the following informalities:  Claim 17 includes the grammatical error “fit,” which should be amended to recite “fitting” (see line 17).
Claims 17 is objected to because of the following informalities:  Claim 17, line 18 recites the phrase “base expelling.”  However, for further clarity a comma should be added between the word “base” and the word “expelling.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7 and 12-17 each recite “an airtight vacuum.”  This subject matter is not described in the specification in such a way as to reasonably convey that inventor had possession of the claimed invention at the time of invention.  Examiner respectfully asserts that although inserting the guide into the base would expel through air through the bottom opening in the base to create an airtight fit, Examiner respectfully asserts that a true vacuum would not be formed because at least some air in and around the grooves and flexible elements would become trapped.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner respectfully notes that due to the volume of indefinite claim limitations in claims 1-21, which will require substantial amendments to the claims, along with Applicant’s apparent openness to having Examiner draft an allowable claim set, in the interest of time and brevity, the following list of indefinite claim limitations is merely exemplary, and not necessarily an exhaustive listing of each and every instance of indefinite claim limitations contained in claims 1-21.
Claim 1 on lines 1-2 recites the phrase “thus gloves expeditiously utilizing fingers of one of two hands …”  The meaning of this phrase is not understood and it is believed to result from grammatical error(s)?
Claim 1 on line 4 recites the term “comfortably.”  This term renders the claim indefinite because it is impossible to determine the metes and bounds of the subjective term “comfortably” (i.e. what is considered comfortable to one person may not be considered comfortable to another).
Claim 1 on line 4 recites the limitation “the palm of practically any average sized hand.”  This limitation is indefinite because it is impossible to determine the metes and bounds of “practically any average sized” hand (e.g. would that include the hand of an average sized toddler or the hand of an average sized gorilla?).
 Claim 1 on line 5 recites the term “lightweight.”  This relative term renders the claim indefinite because it is impossible to determine the metes and bounds of the relative term “lightweight” (i.e. lightweight relative to what?).
Claim 1 on lines 9-10 recites the limitations “two (2) opposing parallel ends, a first end and a second end.”  These limitations are indefinite because it is unclear whether they are reciting two ends (i.e. the first end and the second end) or four ends (i.e. the two opposing parallel ends and the first end and the second end)?  Claim 1 on line 10 then further recites “both ends.”  Due to the previous limitation about the opposing parallel ends and the first and second end, it is impossible to determine which “ends” the limitation “both ends” refers to.
Claim 1 on lines 14-15 recites “said depression has a depth that would not exceed 4 millimeters.”  This limitation is indefinite due to the word “would.”  It is respectfully suggested that the basis of rejection may be overcome by amending the claim to recite, for example, “said depression has a depth that does not exceed 4 millimeters.”
Claim 1 on line 16 recites “the opening.”  This limitation renders the claim indefinite because it is unclear which of the previously recited “openings” in claim 1 it refers to?
Claim 1 on lines 17-18 recites “wherein said guide is sized, configured and adapted to one size fits all glove appendage sizes and types.”  This limitation is indefinite at least because it is unclear which glove appendages the guide is sized for?”  Examiner further respectfully notes that reciting “sized,” “configured,” and “adapted” is redundant as in this context the three words have essentially the same meaning.  It is respectfully suggested that Applicant choose one of the terms and delete the other two.
Claim 1 on lines 21-22 recites the limitation “said guide begins with a cylindrical shape and changes to a concave indentation.”  This limitation renders claim 1 indefinite because the term “begins” seems to be reciting a manufacturing step in a product claim, which is impermissible.
Claim 3 recites the limitation “the openings in the bottom-side of the base.”  This limitation is indefinite because it is unclear how it relates to the “opening configured to receive a guide,” previously recited in claim 1.
Claim 3 recites the limitation “the boundary of the bottom-side of the base.”  This limitation is indefinite because it is unclear which “boundary” of the bottom side of the base it refers to?  
Claim 4 recites the limitation “the smaller opening that begins at the bottom of the base is centered beneath, continuous, breaches and is connected to the bottom of said opening that receives the guide without protrusions or conduits.”  The meaning of this limitation is not understood and is believed to include typographical and/or grammatical error(s).
Claim 13 recites the limitation “thus gloves with an inside and an outside expeditiously.”  This limitation is ungrammatical and its meaning is not understood.
Claim 13 recites the limitation “a base, having a variety of openings of various sizes in the topside and bottom side.”  This limitation is indefinite at least because it implies that there are multiple openings in the top side, which is not believed to be Applicant’s intention.
Claim 13 recites the limitation “said perimeter is the point of separation culminating with said perimeter.”  “Point of separation” of what?
Claim 13 on line 22 recites the limitation “fit said guide into the opening in the top of said base.”  However, this limitation renders the claim indefinite because claim 13 previously recites “a variety of openings of various sides in the topside and bottom side.”  It is therefore impossible to determine which opening is being referred to.
Claim 13 recites the limitation “d) peeling said cuff down in a direction that is substantially perpendicular to said surface while maintaining continuous contact between said apex of [the] gloved fingertip and said depression until [a] first glove finger is completely inverted,” and then repeatedly recites “repeating steps (b) through (d)” with additional fingers.  Taken together, these limitations render the claim indefinite because it is unclear how once the cuff has been peeled downward, that this step can be repeated? (i.e. once the cuff is peeled downward once, it will remain in the lowered position; how can it be peeled down again repeatedly if it’s never raised back up?).
Claim 14 recites “[t]he method of claim 13 wherein said guide is attached to said base without using threaded means for attachment.”  This claim is indefinite because it purportedly is a method claim, yet it lacks any method steps.
Claim 15 recites the limitation “wherein said taper provides the necessary added space for doubling the glove appendage material facilitating quick and complete inversion of the glove appendages.”  The meaning of this limitation is not understood and on information and belief is the result of typographical and/or grammatical error(s)?
Claim 17 recites the limitation “a base, having a variety of openings of various sizes in the topside and bottom side.”  This limitation is indefinite at least because it implies that there are multiple openings in the top side, which is not believed to be Applicant’s intention.
Claim 17 recites the limitation “an inverted or inside-out finger.”  This limitation is indefinite because it is unclear why the glove is recited as being both inverted and inside-out?  What’s the difference?
Claim 17 recites the limitation “d) peeling said cuff down in a direction that is substantially perpendicular to said surface while maintaining continuous contact between said apex of [the] gloved fingertip and said depression until [a] first glove finger is completely inverted,” and then repeatedly recites “repeating steps (b) through (d)” with additional fingers.  Taken together, these limitations render the claim indefinite because it is unclear how once the cuff has been peeled downward, that this step can be repeated? (i.e. once the cuff is peeled downward once, it will remain in the lowered position; how can it be peeled down again repeatedly if it’s never raised back up?).
Claim 18 recites the limitation “quick reformation of the glove appendages.”  This limitation is indefinite because it is impossible to determine the metes and bounds of the subjective term “quick.”
Dependent claims are rejected at least for depending from a rejected claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732